                   Case 17-12925-LSS     Doc 536      Filed 01/16/19      Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

MAMMOET-STARNETH, LLC,                             Case No. 17-12925 (LSS)

                         Debtor.1



                                NOTICE OF RESULTS OF AUCTION

       PLEASE TAKE NOTICE that, on December 6, 2018, the United States Bankruptcy
Court for the District of Delaware (the “Court”) entered its Order Establishing Bidding
Procedures Relating to the Sales of All or a Portion of the Debtor’s Assets [D.I. 499] (the
“Bidding Procedures Order”).

        PLEASE TAKE FURTHER NOTICE that the above-captioned debtor and debtor in
possession (the “Debtor”) solicited interest for the sale of the following lots of assets (consisting
of the various parts, pieces, and components that were to be used in the construction of the New
York Wheel Project (as such term is defined in D.I. 503)) in accordance with the terms of the
Bidding Procedures Order:

                                                    Location

  Lot #                  City                                     Country

     1        Mol                       Belgium

     2        Sviadnov                  Czechia

     3        Castegnato                ITALY

     4        Lograto                   Italy

     5        Europoort Rotterdam       The Netherlands

     6        Bidovce                   Slowakia

     7        Boxtel                    The Netherlands




         1
          The last four digits of the Debtor’s federal tax identification number are 4518. The Debtor’s
address is 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.


RLF1 20659888v.1
                   Case 17-12925-LSS     Doc 536     Filed 01/16/19     Page 2 of 4



     8        Breda                     The Netherlands

     9        Enschede                  The Netherlands

    10        Genemuiden                The Netherlands

    11        Hapert                    The Netherlands

    12        Heinenoord                The Netherlands

    13        Maasvlakte Rotterdam     The Netherlands

    14        Rotterdam                The Netherlands

    15        Schiedam                  The Netherlands

    16        Valkenswaard              The Netherlands

    17        Weert                     the Netherlands

    18        Westdorpe                 The Netherlands

    19        Basiskele / Kocaeli       Turkey

    20        Brooklyn, New York       USA


       PLEASE TAKE FURTHER NOTICE that, in accordance with the terms of the Bidding
Procedures Order, Qualified Bids2 were due to be submitted by January 11, 2019 at 4:00 p.m.
(Eastern Standard Time) (the “Bid Deadline”).

        PLEASE TAKE FURTHER NOTICE that the Debtor received multiple competing
Qualified Bids by the Bid Deadline and, consequently, in accordance with the terms of the
Bidding Procedures Order, on January 16, 2019 starting at approximately 10:00 a.m. (Eastern
Standard Time), the Debtor held an auction (the “Auction”) in connection with the potential sale
of certain of the Assets with respect to which it received multiple competing Qualified Bids.

        PLEASE TAKE FURTHER NOTICE that, following the conclusion of the Auction, the
Debtor reports to the Court and any other parties-in-interest that the names of the Successful
Bidders, their respective winning bid, and applicable lot numbers to which their bid applies are
as follows:



         2
           Capitalized terms used, but not otherwise defined, herein shall be given the same meanings
ascribed to them in the Debtor’s Motion for (I) an Order Establishing Bidding Procedures and Granting
Related Relief and (II) an Order or Orders Approving the Sale of the Assets, filed December 15, 2017
[D.I. 47].

                                                 2
RLF1 20659888v.1
                   Case 17-12925-LSS     Doc 536     Filed 01/16/19     Page 3 of 4



    Winning            Winning Bid
    Bidder            Amount (USD)                     Lot # Proposed to be Sold

    Jansen
   Recycling
    Group               $197,000       1,8,10,13,14,15,17

   European
   Wire Rope
    Stock                $30,000       3,4,5

  Reserve
 Management
   Group                 $82,500       20


        PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures Order,
objections to the Sales, if any, must be filed and served so as to be actually received by the
Objection Recipients no later than January 18, 2019 at 4:00 p.m. (Eastern Standard Time).

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures Order, the
Sale Hearing to consider approval of the sale of the Assets to the above-referenced Successful
Bidders at the Auction, free and clear of all liens, claims, interests, and encumbrances in
accordance with section 363(f) of the Bankruptcy Code, will be held before The Honorable
Laurie Selber Silverstein, United States Bankruptcy Judge for the District of Delaware, 824
North Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801 on January 23, 2019
starting at 1:30 p.m. (Eastern Standard Time).


                            [Remainder of page intentionally left blank.]




                                                 3
RLF1 20659888v.1
                   Case 17-12925-LSS   Doc 536      Filed 01/16/19   Page 4 of 4



Dated: January 16, 2019
       Wilmington, Delaware
                                                 /s/ Jason M. Madron
                                          Mark D. Collins (No. 2981)
                                          Jason M. Madron (No. 4431)
                                          Travis J. Cuomo (No. 6501)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 North King St.
                                          Wilmington, DE 19801
                                          Telephone: 302-651-7700
                                          Facsimile: 302-651-7701
                                          E-mail:collins@rlf.com
                                                 madron@rlf.com
                                                 cuomo@rlf.com

                                          - and -

                                          Andrew H. Sherman
                                          Boris I. Mankovetskiy
                                          SILLS CUMMIS & GROSS P.C.
                                          One Riverfront Plaza
                                          Newark, NJ 07102
                                          Telephone: 973-643-7000
                                          Facsimile: 973-643-6500
                                          Email: asherman@sillscummis.com
                                                  bmankovetskiy@sillscummis.com

                                          Counsel for the Debtor and
                                          Debtor in Possession




                                             4
RLF1 20659888v.1
